IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CHRISTOPHER CRAIG,                         §
                                               §   No. 419, 2019
          Defendant Below,                     §
          Appellant,                           §   Court Below–Superior Court
                                               §   of the State of Delaware
          v.                                   §
                                               §   Cr. ID No. 1206022379 (N)
    STATE OF DELAWARE,                         §
                                               §
          Plaintiff Below,                     §
          Appellee.                            §

                                 Submitted: May 8, 2020
                                 Decided: July 29, 2020

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the record below, we

conclude that the judgment below should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its August 29, 2019 order denying the

appellant’s first motion for postconviction relief filed under Superior Court Criminal

Rule 61 (“Rule 61”).1 The motion was procedurally barred and did not satisfy the

pleading requirements of Rule 61(i)(5).

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ James T. Vaughn, Jr.
                                             Justice


1
    State v. Craig, 2019 WL 4131121 (Del. Super. Ct. Aug. 29, 2019).